Barnard, P. J.:
By section 886, .Code of Civil Procedure, when a person to be examined before trial, resides in the State, he shall not be required to attend in any county other than that in which he resides, or where he has an office for the regular transaction of business in person. The plaintiff resides in the city and county of New York, and has no office in Kings county. The order requires him to appear in Kings county to be examined. The fact that the place of trial -of the action is designated to be Kings county does not enlarge the power to require a party tq go out of the county of his residence: The section makes no exception, in favor of counties in which the place of trial is placed. An examination before trial rests upon article 1, of title 3 of the Code, and that article restricts the place of examination in all cases to a county in which a person resides.
The order should be reversed, with costs and disbursements.
Dykman and Pratt, JJ., concurred.
Order reversed, with costs and disbursements.